Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145745 & (26)                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  In re DONALD E. MASSEY REVOCABLE                                                                                    Justices
  TRUST DATED DECEMBER 13, 2001                                     SC: 145745
                                                                    COA: 310619
                                                                    Wayne CC: 11-011980-AV

  _________________________________________/

         On order of the Court, the motion to seal this Court’s record is GRANTED. The
  Court finds that there is good cause to seal the record, consistent with the May 4, 2011
  Wayne Probate Court’s order to seal court records, the October 31, 2011 Wayne Circuit
  Court’s order to seal court records, and the June 20, 2012 Court of Appeals order sealing
  that court’s files. There is no less restrictive means to adequately and effectively protect
  the specific interests asserted. See MCR 7.313(A), (D), and MCR 8.119(F)(1). The
  application for leave to appeal the July 13, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         p0122                                                                 Clerk